Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Process and Apparatus
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to an apparatus for securing a wafer, classified in H01L21/68742.
II. Claims 9-13, drawn to an apparatus for holding a substrate, classified in H01L21/6875.
III. Claims 14-20, drawn to a method of processing a substrate, classified in H01L21/67109
The inventions are independent or distinct, each from the other because:
Inventions III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case:the process as claimed can be practiced by an apparatus without a controller to control a height of the O-ring, a pressure sensor to detect a vacuum as necessitated by claimed apparatus; also the apparatus as claimed can be used for holding a wafer without the need to form a seal between the substrate and the chuck and performing a fabrication process on the substrate as necessitated by the claimed process.
Inventions III and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case:.

Election of Species
This application contains claims directed to the following patentably distinct species:a) Species I: an apparatus having a chuck with lift pins, height adjustable O-rings, vacuum system and controller with pressure sensors; shown in Figs. 6A-6D.b) Species II: an apparatus having a chuck with lift pins, fixed O-rings with different thicknesses; shown in Figs. 7A-7D.c) Species III: an apparatus having a chuck with lift pins and fixed pneumatic O-rings; shown in Figs. 8A-8D.d) Species IV: an apparatus having a chuck with combination of different types of O-rings; shown in Figs. 9A and 9B.The species are independent or distinct because they have different types of O-ring sealing systems. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  a) the inventions require a different field of search 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:a) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); b) the inventions have acquired a separate status in the art in view of their different classification; (c) the prior art applicable to one invention would not likely be applicable to another invention; (d) the inventions have acquired a separate status in the art due to their recognized divergent subject matter.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and (ii) an election of a species to be examined to be examined even though the requirement may be traversed (37 CFR 1.143) and (iii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723